Citation Nr: 0005916	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  95-27 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased initial evaluation for 
hypertensive cardiovascular disease with left ventricular 
hypertrophy and hypertension, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from May 1974 to February 
1994 and active duty for training from September 1967 to 
December 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions issued by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In an October 1994 rating 
decision, the RO granted service connection for hypertension 
and assigned an initial 10 percent disability evaluation.  In 
January 1999, the Board granted service connection for 
hypertensive cardiovascular disease with left ventricular 
hypertrophy as a complication of his service connected 
hypertension.  In that decision, the Board remanded both 
inextricably intertwined claims for further consideration by 
the RO.  In November 1999, the RO issued a Supplemental 
Statement of the Case denying an increased rating for 
hypertensive cardiovascular disease with left ventricular 
hypertrophy and hypertension.

In the January 1999 decision, the Board found that the 
appellant had submitted a timely Notice of Disagreement on 
the issues of entitlement to Dependents' Educational 
Assistance under Chapter 35 and special monthly compensation 
based upon hearing loss disability.  Both issues were 
referred to the RO for the issuance of a Statement of the 
Case (SOC).  See Manlincon v. West, 12 Vet.App. 238 (1999).  
The RO issued an SOC in April 1999, but the appellant has not 
initiated a substantive appeal on either issue.  See 
38 C.F.R. § 20.202 (1999).  The Board will proceed 
accordingly.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been obtained.

2.  The appellant's hypertensive cardiovascular disease with 
left ventricular hypertrophy and hypertension is asymptomatic 
at a workload of 10 METS and is absent definite enlargement 
of the heart, diastolic pressure readings of 110 or greater 
and/or systolic pressure readings of 200 or greater.


CONCLUSION OF LAW

The criteria for an increased initial rating for hypertensive 
cardiovascular disease with left ventricular hypertrophy and 
hypertension, in excess of 10 percent, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.104, 
Part 4, Diagnostic Code 7007, 7101 (1994- 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted a 
"well grounded" claim within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has submitted a claim 
which is "plausible" or is capable of substantiation.  See 
Proscelle v. Derwinski, 2 Vet.App. 629, 631 (1992).  
Furthermore, he underwent recent VA examination in July 1998, 
and his current VA and private clinical records have been 
associated with the claims folder.  The Board accordingly 
finds the duty to assist him, mandated by 38 U.S.C.A. § 5107, 
has been satisfied.

The Board must determine whether the weight of the evidence 
supports the appellant's claim or is in relative equipoise, 
with him prevailing in either event.  However, if the weight 
of the evidence is against his claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 
(1999); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The appellant contends that the severity of his hypertensive 
cardiovascular disease with left ventricular hypertrophy and 
hypertension warrants a disability evaluation in excess of 
the currently assigned 10 percent rating.  Service medical 
records first noted an electrocardiogram (ECG or EKG) 
abnormality in February 1992.  However, at that time, the EKG 
as well as a Doppler test were considered normal.  He was 
first diagnosed with essential hypertension in April 1993.  
At that time, a 5 day blood pressure check revealed systolic 
pressure readings as high as 142 and diastolic pressure 
readings as high as 106.  He was placed on Plenidil with good 
results.  On his retirement examination, dated in September 
1993, his systolic and diastolic pressures were recorded as 
128/82, respectively.  At that time, the examiner noted 
possible ectopic atrial rhythm with first- degree 
atrioventricular (AV) block anterolateral infarct.

In December 1993, the appellant filed his claim for service 
connection for hypertension.  On his March 1994 VA general 
medical examination, he reported a history of hypertension 
that had been controlled and stabilized by medication.  His 
blood pressure reading was 110/80, and an EKG was reported as 
"abnormal."  By means of a rating decision dated in October 
1994, the RO granted the appellant's claim for service 
connection for hypertension, and assigned the 10 percent 
disability evaluation currently in effect.

VA clinical records, as well as medical records from Baxter 
County Regional Hospital, contain numerous blood pressure 
readings taken during the time period from 1995 to the 
present.  These records are negative for any diastolic 
pressure readings of 110 or greater and/or systolic pressure 
readings of 200 or greater.  These records do show that, in 
June 1995, he suffered a left temporoparietal cerebral 
infarct.  At that time, carotid Doppler and four vessel 
angiogram tests were reported as normal.  A July 1995 Doppler 
echocardiography report noted findings of left ventricular 
hypertrophy, aortic valve sclerosis with the aortic roots at 
the upper limit of normal and a thickened mitral valve.  
Following another stroke in the summer of 1996, follow- up VA 
examinations determined that his strokes were secondary to a 
mitochondrial genetic disorder diagnosed as metabolic 
encephalopathy lactic acidosis (MELAS).  An abnormal December 
1996 EKG included findings of left anterior fascicular block 
and left ventricular hypertrophy.

In July 1998, pursuant to a Board remand, the appellant was 
afforded a VA cardiovascular examination in order to 
determine the severity of his hypertension and to determine 
whether he had a heart disorder.  At this examination, the 
appellant reported hypertensive treatment with 10 milligrams 
of Lisinopril per day.  He further reported a stoke three 
years previous, but indicated that he was not on heart 
medications.  He denied symptoms of angina, palpitation, 
orthopnea, and paroxysmal nocturnal dyspnea.  He also denied 
a history of congestive heart failure and rheumatic fever.  
Physical examination revealed three randomly recorded 
pressures of 100/64, 98/64 and 98/64.  Heart tones were 
normal and rhythm was regular.  The apical impulse was in the 
fifth interspace at the midclavicular line.  A murmur, thrill 
or friction rub was not heard.  Diagnoses were of well- 
controlled hypertension, and hypertensive cardiovascular 
disease, left ventricular hypertrophy, compensated, 
asymptomatic at 10 MET's (metabolic equivalent units).

In a decision dated in January 1999, the Board granted 
service connection for hypertensive cardiovascular disease as 
proximately due to the service connected hypertension.  The 
Board proceeded to remand both inextricably intertwined 
claims for further consideration by the RO.  In November 
1999, the RO issued a Supplemental Statement of the Case 
denying an increased rating for hypertensive cardiovascular 
disease with left ventricular hypertrophy and hypertension.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

On January 12, 1998, new regulations promulgated by VA for 
rating diseases of the cardiovascular system became 
effective.  38 C.F.R. §§ 4.100, 4.101, 4.104; see Federal 
Register, Vol. 62, No. 238, January 12, 1998, pages 65207- 
65224.  In pertinent part, the rating criteria for 
hypertensive vascular disease did not change in any 
substantive way applicable to the particular facts of this 
claim, but the criteria for hypertensive heart disease 
underwent a significant change by delineating more objective 
criteria upon which to determine the level at which heart 
disease becomes symptomatic.  Id.  Pursuant to Karnas v. 
Derwinski, 1 Vet.App. 308 (1991), the appellant's claim must 
be considered under both the old and the new criteria, with 
the most favorable version applied.  The RO has considered 
this claim under the old and new rating criteria in its 
November 1999 SSOC, and the Board will do likewise.

As indicated above, service connection is in effect for 
hypertensive cardiovascular disease with left ventricular 
hypertrophy and hypertension.  Under VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999) (Schedule), the 
appellant's service connected disability is rated under 
38 C.F.R. § 4.104, Diagnostic Codes 7007 and 7101.  Under the 
current regulations in effect, the appellant's 10 percent 
rating contemplates hypertensive vascular disease 
(hypertension and isolated systolic hypertension) manifested 
by diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; history of diastolic 
pressure predominantly 100 or more which is controlled by 
continuous medication (Diagnostic Code 7101); or hypertensive 
vascular disease when a workload greater than 7 METS 
(metabolic equivalents) but not greater than 10 METS results 
in dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication required.

A 20 percent rating is warranted for hypertensive vascular 
disease manifested by diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 200 or more 
(Diagnostic Code 7101); or hypertensive vascular disease when 
a workload greater than 5 METS (metabolic equivalents) but 
not greater than 7 METS results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X- ray 
(Diagnostic Code 7007).

Under the regulations in effect prior to January 12, 1998, a 
20 percent disability was warranted for hypertensive vascular 
disease (essential arterial hypertension) with diastolic 
pressure predominantly 110 or more with definite symptoms.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1995).  A 30 percent 
rating was warranted for hypertensive heart disease 
manifested by definite enlargement of the heart, sustained 
diastolic hypertension of 100 or more and moderate dyspnea on 
exertion.  38 C.F.R. § 4.104, Diagnostic Code 7007 (1995).

The medical evidence in this case clearly shows that the 
appellant manifests essential hypertension which is well 
controlled by continuous medication.  Review of the medical 
records fails to show any diastolic pressure readings of 110 
or greater and/or systolic pressure readings of 200 or 
greater since he was prescribed hypertensive medication in 
service.  Furthermore, recent VA examination reveals that the 
appellant's hypertensive cardiovascular disease is 
asymptomatic at a workload of 10 METS.  There is no evidence 
of definite enlargement of the heart.  Accordingly, the Board 
finds, that under the criteria in effect prior to, or 
subsequent to, the change in regulatory criteria in January 
1998, the evidence of record preponderates against an 
increased rating under Diagnostic Codes 7101 and 7007.

In this decision, the Board is cognizant of the fact that 
this appeal arises from the appellant's dissatisfaction with 
his initial rating following the 1994 grant of service 
connection for hypertension.  In such a case, the Court of 
Appeals for Veterans Claims has held that separate or 
"staged" ratings must be assigned where the evidence shows 
varying levels of disability for separate periods of time.  
Fenderson v. West, 12 Vet.App. 119 (1999).  In this case, the 
Board finds, by a preponderance of the evidence that, at any 
time since the appellant's filing of this claim, his 
disability has not been of sufficient severity to warrant a 
disability evaluation in excess of 10 percent.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 4.3 (1999).



ORDER

An increased rating for hypertensive cardiovascular disease 
with left ventricular hypertrophy and hypertension is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

